DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (US Patent #4,549,042) in view of Oswald (British Patent # GB1098921).
Regarding Claim 1, Akiba discloses a method for assembling an electrical cable whose cross section has an area of predetermined dimension, said cable being formed by a plurality of conductors electrically insulated from one another, said method 5comprising the steps of: 
forming a plurality of first bundles (i.e. fundamental unit litz wires 7) each comprising at least three conductors (i.e. strands 6a-6c); and 
as long as said predetermined dimension is not reached, iteratively forming a plurality of (n+1)th bundles (i.e. litz wires 30) each comprising at least three of 10the nth bundles (i.e. fundamental unit litz wires 7), n being an integer greater than or equal to 1 (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).
Akiba does not explicitly disclose that said conductors are not Litz conductors. 
However, the Applicant states that the reason that, allegedly, the conductors cannot be Litz conductors is because Litz conductors are “generally enameled” and that “the elimination of the enamel is done generally by welding” with welding being prohibited in aeronautical applications. However, it is well known in the art that the Litz conductors, if enameled, have their enamel eliminated by soldering and/or some kind of solvent. Furthermore, as described in Oswald, Litz conductors are not necessarily enameled and they can alternatively be anodized with aluminum (Abstract; Page 2, line 122-127). Also, as mentioned in the previously cited section of Oswald, when the filaments or wires are covered by a polyurethane enamel, it does not have to be removed from said filaments. As described in Oswald, Litz or “Litzendraht” wires are defined more by their form or structural configuration which consists of them being formed by successive tripling of individual filaments so that the total number of filaments is 3u, where u is an integer and also variants of conventional Litzendraht in which quadrupling instead of tripling is used in one or more stages of the formation process, and others in which single filaments are replaced by random bunches each comprising K filaments, so that the total number of filaments is K3u4m, where K and m are integers. Furthermore, the extent to which the conventional Litzendraht principle must be used is determined by the requirement that every filament must occupy substantially every possible radial position along the length of the conductor (Page 1, line 31-47). Therefore, it would have been obvious to one skilled in the art to have the conductors of the wires of Akiba not be Litz conductors which are enameled as defined by the Applicant’s specification and instead make them with an aluminum oxide insulation, as taught by Oswald, in order to avoid the use of enamel and simplify the use of the wires.

Regarding Claim 2, Akiba discloses that said at least three conductors of said first bundles are disposed such that the central points of their cross sections are on one and the same circle and said at least three nth 15bundles are disposed such that the central points of their cross sections are on one and the same circle (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).

Regarding Claim 3, Akiba discloses that each of said first bundles comprises between three and five conductors (i.e. three to five strands shown as elements 6a-6c, 8a-8d, 11a-11e, respectively) (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).  

Regarding Claim 4, Akiba discloses that for each value of said integer n, each of said (n+1)th bundles comprises between three and five of said nth bundles (i.e. three or more fundamental unit litz wires 7) (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).  

Regarding Claim 5, Akiba discloses that said integer n takes, successively, the values 1 to 3 (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).  

Regarding Claim 6, Akiba does not explicitly disclose that said conductors are made of aluminium. 
Oswald teaches that said conductors (i.e. filaments) are made of aluminium (Abstract; Page 2, line 122-127).
Oswald teaches similar cable structures/configuration to the ones disclosed by Akiba, but specifies that the conductive material for the individual wires/conductors can be aluminum in order to insulate the wires with a layer of aluminum oxide formed on the outer surface of each wire. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the conductors of Akiba, as taught by Oswald, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, using aluminum would provide the benefit of saving weight when compared to copper. 

Regarding Claim 7, Akiba discloses an electrical cable formed by a plurality of conductors electrically insulated 5from one another, wherein said electrical cable comprises a plurality of first bundles (i.e. fundamental unit litz wires 7) each comprising at least three conductors (i.e. strands 6a-6c) (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).  
Akiba does not explicitly disclose that said conductors are not Litz conductors. 
However, the Applicant states that the reason that, allegedly, the conductors cannot be Litz conductors is because Litz conductors are “generally enameled” and that “the elimination of the enamel is done generally by welding” with welding being prohibited in aeronautical applications. However, it is well known in the art that the Litz conductors, if enameled, have their enamel eliminated by soldering and/or some kind of solvent. Furthermore, as described in Oswald, Litz conductors are not necessarily enameled and they can alternatively be anodized with aluminum (Abstract; Page 2, line 122-127). Also, as mentioned in the previously cited section of Oswald, when the filaments or wires are covered by a polyurethane enamel, it does not have to be removed from said filaments. As described in Oswald, Litz or “Litzendraht” wires are defined more by their form or structural configuration which consists of them being formed by successive tripling of individual filaments so that the total number of filaments is 3u, where u is an integer and also variants of conventional Litzendraht in which quadrupling instead of tripling is used in one or more stages of the formation process, and others in which single filaments are replaced by random bunches each comprising K filaments, so that the total number of filaments is K3u4m, where K and m are integers. Furthermore, the extent to which the conventional Litzendraht principle must be used is determined by the requirement that every filament must occupy substantially every possible radial position along the length of the conductor (Page 1, line 31-47). Therefore, it would have been obvious to one skilled in the art to have the conductors of the wires of Akiba not be Litz conductors which are enameled as defined by the Applicant’s specification and instead make them with an aluminum oxide insulation, as taught by Oswald, in order to avoid the use of enamel and simplify the use of the wires.

Regarding Claim 8, Akiba does not explicitly disclose that said electrical cable is an aeronautical cable.
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “said electrical cable is an aeronautical cable” does not distinguish the present invention over the prior art of Akiba who teaches the structure as claimed.
Furthermore, Examiner notes that “said electrical cable is an aeronautical cable” is a functional language.  While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 

Regarding Claim 9, Akiba discloses that the first bundles included in each second bundle are disposed such that none of the first bundles is located at the centre of the second bundle (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).

Regarding Claim 10, Akiba discloses the second bundles of each third bundle are disposed such that none of the second bundles is located at the centre of the third bundle (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).

Regarding Claim 11, Akiba does not explicitly disclose that said electrical cable is an aeronautical cable.
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “said electrical cable is an aeronautical cable” does not distinguish the present invention over the prior art of Akiba who teaches the structure as claimed.
Furthermore, Examiner notes that “said electrical cable is an aeronautical cable” is a functional language.  While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 

Regarding Claim 12, Akiba discloses a method for assembling an electrical cable whose cross section has an area of predetermined dimension, said cable being formed by a plurality of conductors electrically insulated from one another, said method 5comprising the steps of: 
forming a plurality of first bundles (i.e. fundamental unit litz wires 7) each comprising between three and five conductors (i.e. strands 6a-6c; strands 11a-11e); and 
as long as said predetermined dimension is not reached, iteratively forming a plurality of (n+1)th bundles (i.e. litz wires 30) each comprising at least three of 10the nth bundles (i.e. fundamental unit litz wires 7), n being an integer greater than or equal to 1 (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).
Akiba does not explicitly disclose that said conductors are made of aluminium. 
Oswald teaches that said conductors (i.e. filaments) are made of aluminium (Abstract; Page 2, line 122-127).
Oswald teaches similar cable structures/configuration to the ones disclosed by Akiba, but specifies that the conductive material for the individual wires/conductors can be aluminum in order to insulate the wires with a layer of aluminum oxide formed on the outer surface of each wire. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the conductors of Akiba, as taught by Oswald, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, using aluminum would provide the benefit of saving weight when compared to copper. 

Regarding Claim 13, Akiba does not explicitly disclose that said conductors are made of aluminium. 
Oswald teaches that said conductors (i.e. filaments) are made of aluminium (Abstract; Page 2, line 122-127).
Oswald teaches similar cable structures/configuration to the ones disclosed by Akiba, but specifies that the conductive material for the individual wires/conductors can be aluminum in order to insulate the wires with a layer of aluminum oxide formed on the outer surface of each wire. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the conductors of Akiba, as taught by Oswald, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, using aluminum would provide the benefit of saving weight when compared to copper. 

Regarding Claim 14, Akiba discloses that each of said first bundles (i.e. fundamental unit litz wires 7) comprises between three and five conductors (i.e. three to five strands shown as elements 6a-6c, 8a-8d, 11a-11e, respectively) (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).  

Regarding Claim 15, Akiba discloses that said electrical cable comprises a plurality of second bundles each comprising at least three first bundles (i.e. litz wires 30) (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).  

Regarding Claim 16, Akiba discloses that said electrical cable comprises a plurality of second bundles (i.e. litz wires 30) each comprising between three and five first bundles (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).  

Regarding Claim 17, Akiba discloses an electrical cable formed by a plurality of conductors electrically insulated from one another, wherein said electrical cable comprises a plurality of first bundles (i.e. fundamental unit litz wires 7) each comprising between three and five conductors (i.e. strands 6a-6c; strands 11a-11e) (Fig. 2A-2C, 8A-8D, 9A-9D; Column 1, line 11-26, 46- Column 2, line 31; Column 3, line 28-60; Column 6, line 15-Column 7, line 8; Table 1; Claim 2, 7, 11).
Akiba does not explicitly disclose that said conductors are made of aluminium. 
Oswald teaches that said conductors (i.e. filaments) are made of aluminium (Abstract; Page 2, line 122-127).
Oswald teaches similar cable structures/configuration to the ones disclosed by Akiba, but specifies that the conductive material for the individual wires/conductors can be aluminum in order to insulate the wires with a layer of aluminum oxide formed on the outer surface of each wire. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the conductors of Akiba, as taught by Oswald, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, using aluminum would provide the benefit of saving weight when compared to copper. 

Response to Arguments




5.	Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. The Applicant argues that, in light of the current amendments, Akiba does not disclose that the conductors are not Litz conductors. The Examiner respectfully disagrees. As stated in the rejection above, the Applicant states that the reason that, allegedly, the conductors cannot be Litz conductors is because Litz conductors are “generally enameled” and that “the elimination of the enamel is done generally by welding” with welding being prohibited in aeronautical applications. However, it is well known in the art that the Litz conductors, if enameled, have their enamel eliminated by soldering and/or some kind of solvent. Furthermore, as described in Oswald, Litz conductors are not necessarily enameled and they can alternatively be anodized with aluminum (Abstract; Page 2, line 122-127). Also, as mentioned in the previously cited section of Oswald, when the filaments or wires are covered by a polyurethane enamel, it does not have to be removed from said filaments. As described in Oswald, Litz or “Litzendraht” wires are defined more by their form or structural configuration which consists of them being formed by successive tripling of individual filaments so that the total number of filaments is 3u, where u is an integer and also variants of conventional Litzendraht in which quadrupling instead of tripling is used in one or more stages of the formation process, and others in which single filaments are replaced by random bunches each comprising K filaments, so that the total number of filaments is K3u4m, where K and m are integers. Furthermore, the extent to which the conventional Litzendraht principle must be used is determined by the requirement that every filament must occupy substantially every possible radial position along the length of the conductor (Page 1, line 31-47). Therefore, as stated above, it would have been obvious to one skilled in the art to have the conductors of the wires of Akiba not be Litz conductors which are enameled as defined by the Applicant’s specification and instead make them with an aluminum oxide insulation, as taught by Oswald, in order to avoid the use of enamel and simplify the use of the wires. The Applicant’s arguments in regard to the Hayashida reference are considered moot due to that reference not being part of the present rejection.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/           Examiner, Art Unit 2847 

/William H. Mayo III/           Primary Examiner, Art Unit 2841